Exhibit 10.8
 
INVESTMENT AGREEMENT


Chapter 1 General Statement
 
Article 1: The Parties
Party A: Hunan Qiyang Industrial Zone Management Committee
Corporate Representative: Xiaochun Liu
Address: Wuxi South Road, Wuxi Town, Qiyang County
Website: www.qdz.gov.cn
Tel.: 086-0746-3270338, 086-0746-3211789
Fax: 086-0746-3270339


Party B: Hunan Xiangmei Food Co., Ltd.
Corporate Representative: Taiping Zhou
Address: 200 Shoujing Road, Wuxi Town, Qiyang County
Tel.: 086-0746-3269828
Fax: 086-0746-3269828


Article 2: This Agreement is entered into and between the parties, upon friendly
consultations and negotiations under the PRC Contract Law, Qiyang Industrial
Zone Project Management Rules (the “Rules”) and related rules and regulations,
on the following terms and conditions mutually agreed upon.


Chapter 2 Introduction of the Project
Article 3: Party B agrees to invest ￥50,000,000 (including fixed asset
investment of ￥30,000,000 and registered capital of ￥10,000,000) to incorporate
new companies within the Industrial Zone under the Party A’s management for the
business operation of producing ice cream and pre-pared frozen food.


Article 4: Party A shall incorporate the new companies within the territory from
the north of Dengta Road and within the west of Baizhu Road (see the permitted
land use territory by red line on the attached map).  The total permitted land
area is 100 Mu (66.66 Sq. Km) (the land use permit will be issue by two
installments-the first permit is for 60 Mu and the second permit is for 40
Mu).  The nature of such land use permit is the state-owned land for lease, for
the purpose of industrial use only, with the permitted period of 50 years (from
the date that the State-Owned Land Use Right Certificate is issued).


Article 5: From the date of this Agreement, Party B shall deposit the lease
payment fee of ￥20,000/Mu with Party A within 15 business days for the first
permit of total 60 Mu.  Upon the receipt of the payment of ￥1,200,000.00 for the
first permit from Party B to the bank account desired by Party A (Bank: Qiyang
Village and Town Bank; Account Name: Hunan Qiyang Industrial Construction
Investment Co., Ltd.; Account #: 800083888503011), Party A shall deliver the
desired land to Party B for use.  Upon the completion of the incorporation
project, Party A shall settle the deposited payment made by Party B to Party A
in accordance with the Rules and issue Party B the State-Owned Land Use Right
Certificate.
 
 
 

--------------------------------------------------------------------------------

 


Article 6: Under the Rules and related laws and the state policies, the parties
agree that the minimum investment on the project shall be ￥500,000.00/Mu.  In
the event that the investment is less than the above, Party B agrees to
reimburse Party A the difference in payment by a lump sum payment calculated by
the following formula: ￥80,000 (the required minimum lease payment fee for the
industrial use purpose land) × the investment price agreed in this Agreement
(￥500,000.00/Mu) ÷ actual invested amount.


Article 7: the total construction period for Party B’s project is 24 months,
from the date that Party A issued the Notice to Initiate the Project
Construction to Party B.  In the event that the project is delayed by the reason
of Party A or Force Force Majeure, Party A consents that Party B could defer the
project accordingly.


Article 8: Party B shall conduct the business operation within the permitted
business scope set forth in the business license issued by the industrial and
commercial office.


Chapter 3 Introduction of the Project
Article 9 Rights and Obligations of Party A
1)  
Party A shall be responsible to deliver Party B the land with the access to
water, electricity, transportation, gas, communication facilities and usable
land conditions.

2)  
Party A shall provide comprehensive assistance to Party B on a timely basis to
follow up the project and resolve any possible difficulties and issues incurred
to Party B during the project construction and operation.

3)  
Party A shall follow the Regulation to Attract the Investment for Progressive
Industrial Development in Qiyang County (the Qi Policy # [2007] 15) and the
Rules to grant Party B the entitled favorable policies and treatments.



Article 10 Rights and Obligations of Party B
1)  
Upon the receipt of the related licenses and certificates, Party B shall have
the independent right to conduct the business operation without interferences
under the laws.

2)  
Party B shall file necessary applications for the project construction and
follow the agreed requirements on the investment amount, buildings locations and
the desired density.  Party shall not start the construction without Party A’s
prior review and consent to the blue prints of the construction plans.

3)  
Party B shall be responsible to the road construction, water supply and
drainage, electricity supply, communication supply, green-belts planting, fire
protection and other related environmental friendly constructions.  Any related
facilities shall be used in business only upon the prior inspection and consent
by Party A and related offices.

4)  
Party B shall start and complete the project at a timely basis.  Before the
completion of the project, Party B shall submit application for completion to
Party A in writing.  In the event Party B fails to submit the above application,
the project shall deem uncompleted.

5)  
Party B shall not change the use purpose of the land and shall not lease, pledge
or transfer the land use right to a third party before the project is
completed.  Otherwise, Party A shall have the right to forfeit the land and any
thing that is an appurtenant to land from Party B without any payment or
reimbursement to Party B.

6)  
Party B shall conduct the business operation under the laws, file the required
taxes, conduct the safety production codes and follow the management and
services from Party A.

 
 
 

--------------------------------------------------------------------------------

 
 
Chapter 4 Breach of the Contract
Article 11: Upon the entrance of this Agreement, if Party A fails to follow the
Rules and change the permitted land area or reduce the land area as agreed to in
this Agreement, it will constitute the breach of contract by Party A.  If Party
B fails to start and complete the project at a timely basis, it will constitute
the breach of contract by Party B.


Article 12: Upon the entrance of this Agreement, if any party fails to comply
with the Rules, the party shall be fully responsible for its breach under this
Agreement.  Any party causing the failure to execute this agreement shall pay
the other party ￥10,000.00 for its breach liabilities.  In the event that the
other party’s losses exceed the above amount, the breaching party shall
compensate the other the losses amount actually incurred.


Chapter 5 Resolution of Disputes
Article 13: Any disputes between the parties under this Agreement shall be
resolved through amicable negotiations in good faith.  In the event that the
disputes can not be resolved through negotiation, the parties agree to refer the
disputes to the Yongzhou City Arbitration Committee for arbitration purpose.


Chapter 6 Miscellaneous
Article 14: Any project proposals, feasibility report, land map, the copies of
the Qi Policy # [2007] 15 and the Rules shall be incorporated into this
Agreements as addendum with same legal effect of this Agreement.


Article 15: Any matters not described in this Agreement shall be subject to the
parties’ negotiation.


Article 16: This Agreement shall be executed in four copies with two copies for
each party upon the following signatures of the parties, and each executed copy
shall constitute an original but both of which together shall constitute one and
the same instrument.
 

Party A: [Corporate Seal]   Party B: [Corporate Seal] Corporate Representative:
Xiaochun Liu    Corporate Representative: Taiping Zhou 09/23/2009      


 
 
 
 

--------------------------------------------------------------------------------